DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 04/25/2022
Claims 1-3, 5, 8, 11-13 have been amended
Claims 10 and 20 are cancelled.
Claims 1-9, 11-19 are currently pending and have been examined.

Response to Arguments
35 U.S.C. § 101  
Applicant's arguments filed 04/25/2022 regarding the 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the response:
 “Applicant respectfully submits that the analysis of the claims as amended herein in view of Enfish and in Electric Power Group, LLC v. Alstom, S.A. renders the claims as patent eligible subject matter. Indeed, claims 1 and 11 have each been amended such that they do not simply claim a method of organizing human activity or a generic computer. Rather, claim 1 includes numerous devices, such as a "vending device", a "management server," a "home comprising an energy metering device," an "energy producer," and an "exchange server." Each of these elements of the "payment system" set forth in amended claim 1 are separate and distinct elements and allow the "home" of the "payment system" to self-regulate the management of energy resources between separate elements. 

Examiner respectfully disagrees. The vending device may be a generic computer, as discussed on page 7 paragraph 4 of the specification: “The vending device 21 may be implemented as a computer or a portable terminal.”  The management server and exchange server appear to be computer servers that amount to generic computer hardware.  The energy producer as defined in the specification page 16 paragraph 2 “The energy producer 40 is a person who produces and vends the energy separately from the energy management company in order to supplement an energy supply amount of the energy management company,” As the energy producer is a person who produces energy they do not represent an improvement to technology.    Finally, the “home comprising an energy metering device," is discussed at a high level of generality and does not represent an improvement to technology integrates the abstract idea into a practical application.   

Applicant argues on page 8 and 9 of the response:


The Office Action asserts that the "claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more." (Office Action at Page 4) Clearly, claims 1 and 11 as amended herein include elements beyond simply a "generic computer" as the Office Action asserts. Claims 1 and 11 do not simply provide "a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular asserted inventive technology for performing those functions" as in the decision in Electric Power Group. Claims 1 and 11 each as a whole go beyond simply claiming instructions to the generic computer as they each include numerous elements, devices, and steps that go beyond the judicial exception, and they all include communication with multiple other devices. This is clearly within the bounds of patent eligible subject matter.”

Examiner respectfully disagrees.  The claiming of multiple devices does not integrate the claims into a practical application if the devices are generic computer components, and or generic computers (including servers) that simply send and receive information between each other.   Furthermore many of the servers and computers in the claim are sending cryptocurrency in exchange for energy with is a transaction and thus abstract is a commercial interaction and fundamental economic practice, which is abstract and cannot integrate the claim into a practical application.
Therefore applicant’s arguments regarding 35 U.S.C. § 101  is unpersuasive. 
(NOTE: the 101 rejection for claim 11 has been withdrawn in view of the claim amendments as amended claim 11 includes a metering device that provides and restricts energy to the home claim 1 is still rejected as it includes .)


35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-9, 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “a home comprising an energy metering device” on line 7.  The claim is indefinite as it is unclear what a home is, as it could simply comprise an energy metering device and the energy metering device needs to provide energy to the home.  
Claims 2-9 are indefinite as they depend from their respective independent claims  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9, are either directed to a system, or method, which are statutory categories of invention.  (Step 1: YES).
Claim 1 recites the limitations of:
A payment system comprising:
a vending device operable for purchasing cryptocurrency and for transmitting cryptocurrency purchase information of a consumer to a management server;
a management server operable for (i) receiving the cryptocurrency purchase information from the vending device, (ii) generating energy management information based on the cryptocurrency purchase information, and (iii) transmitting the generated energy management information to an energy metering device of the consumer; and
a home comprising an energy metering device operable for (i) receiving the energy management information from the management server, and (ii) restricting energy consumption of the consumer based on the received energy management information;
an energy producer operable for (i) receiving cryptocurrency and (ii) supplying energy to the home; and
an exchange server operable for mediating cryptocurrency trading between the vending device, the home and the energy producer, wherein the energy metering device supplies energy to the home from the energy producer based on the energy management information and cuts off the supplied energy when the energy consumption of the home is more than the cryptocurrency purchase information.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the vending device, management server, exchange server and an energy metering device. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  No patentable weight is given to intended use language of elements including “operable for” as the recited devices do not perform the functions recited. The metering device is claimed at a high level of generality, and the disclosure neither teaches the structure of the device nor exactly what it is, other than it could be a smart reader (pg. 7, para. 2).  For examination purposes this is interpreted as some type of computer hardware.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page 7 paragraph 4 (universal computer) about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2 and 3 include input devices and vending device that represent generic computer components as discussed in the specification at page 8 paragraphs 2-6 and therefore do not integra the claims into a practical application por provide significantly more than the abstract idea. 
Dependent claims 2-9, further define the abstract idea that is present in their respective independent claims 1, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The vending device and connection device are claimed at a high level of generality, without structure, and are interpreted to be some type of computing hardware.  Therefore, the claims 2-9, are directed to an abstract idea.  Thus, the claims 1-9, are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9, 11, 13-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over High (PG PUB US 2018/0165660 A1) in view of Forbes  (PG PUB US 2017/0358041 A1)
Regarding claims 1 and 11
(NOTE: No patentable weight is given to intended use language of elements including “operable for” as the recited devices do not perform the functions recited.)
High teaches: 
A payment system comprising: … purchasing cryptocurrency and for transmitting cryptocurrency purchase information of a consumer; (See at least High [0029] and [0042]: [0029]The total amount of energy that can be consumed by the network 201 for a given period of time may be received by the energy metering device 120 in a form of a cryptocurrency, wherein the cryptocurrency may be used to purchase a unit of energy. A cryptocurrency may be a digital currency in which encryption techniques may be used to regulate a generation of units of currency, as well as verify a transfer of the units of digital currency.  And [0042] Step 305 receives a request from an energy consumption device 110 to purchase an energy unit using cryptocurrency.)

(ii) generating energy management information based on the cryptocurrency purchase information, and (iii) transmitting the generated energy management information; and (See at least High[0042] Step 306 accesses the ledger 113 to verify that the energy consumption device 110a has a remaining amount of cryptocurrency to spend on energy, as well as verifying that a maximum amount for the entire network 201 has not been exceeded.)

a home comprising an energy metering device operable for (i) receiving the energy management information from the management server, and (ii) restricting energy consumption of the consumer based on the received energy management information.   (See at least High [0020] and [0021]: [0020] Further, embodiments of network 201 may be a network, a domain, a location, a consumer, a residence, a building, a workspace, an office, a retail store, a distribution center, a neighborhood, and the like. In an exemplary embodiment, the network 201 may be a residence, dwelling, or retail store that uses energy from the electrical grid 1000. And [0021] Embodiments of the energy metering device 120 associated with each network 201 may be used to regulate, monitor, and enforce a capped amount of energy allotted to the network 201, using a publicly distributed transaction ledger, such as the blockchain.

an energy producer operable for … and (ii) supplying energy to the home; and (See at least High [0019] Embodiments of the electrical grid 1000 may include an energy producer 5, an energy provider 6, and a plurality of  networks 201a, 201b, 201c, 201d, 201d, 201e . . . 201n (individually networks referred to as network 201). Embodiments of the energy producer 5 may be an entity that manufactures, generates, and/or produces energy for the electrical grid 1000 to be consumed. Exemplary embodiments of an energy producer 5 may include an industrial power plant, a coal plant, a nuclear plant, a wind farm, a solar array, a hydro-electric power plant, and the like. In some embodiments, the electrical grid 100 may include more than one energy producer 5. Moreover, embodiments of the electrical grid 1000 may include one or more energy providers 6. Embodiments of the energy provider 6 may be an entity that distributes or otherwise delivers energy for sale to one or more networks or markets)
an exchange server operable for mediating cryptocurrency trading between the vending device, the home and the energy producer, wherein the energy metering device supplies energy to the home from the energy producer based on the energy management information and cuts off the supplied energy when the energy consumption of the home is more than the cryptocurrency purchase information.   (See at least High [0021] Embodiments of the energy metering device 120 associated with each network 201 may be used to regulate, monitor, and enforce a capped amount of energy allotted to the network 201, using a publicly distributed transaction ledger, such as the blockchain. The immutable characteristics of the blockchain provide a decentralized, trusted database for accounting the transactions to buy/sell units of energy between the energy metering device 120, the energy consumption devices 110a, 110b . . . 110b, and the energy provider 6, without the need for a power company, such as energy provider 6, to maintain such an accounting. Thus, a cap may be set (e.g. by the energy provider 6, a municipality, a franchise headquarters, company executives, business management, a state or federal government agency, etc.) for each network 201, and due to the nature of blockchain, no device on the network 201 may be able to purchase more energy than allotted for a given period of time.)

However High does not specifically teach “a vending device operable for purchasing cryptocurrency”, “a management server operable for (i) receiving the cryptocurrency purchase information from the vending device,” and “an energy producer operable for (i) receiving cryptocurrency”

However Forbes teaches:

a vending device operable for purchasing cryptocurrency  (See at least Forbes [0145] The present invention includes a multiplicity of interactive graphic user interface (GUI) for all aspects of AES and/or EnergyNet embodiments. By way of example and not limitation, as illustrated in the figures, at least one GUI is provided for electric power consumption for business or commercial facilities, including information and/or controls wherein the GUI is provided for mobile applications, websites, terminal and/or computer displays, and combinations thereof. For mobile applications, one embodiment includes a mobile communication computer device, such as a smartphone, tablet computer, or other mobile smart interactive communications device (personal/wearable or portable), having an application including software operable on a processor coupled with memory, wherein the mobile communication computer device is constructed and configured for network-based communication within a cloud-based computing system as illustrated in FIG. 7.)

a management server operable for (i) receiving the cryptocurrency purchase information from the vending device,  (See at least Forbes [0251] In one embodiment, the data packets from different grid elements also include energy settlement information and financial settlement information associated with corresponding grid elements and transactions between the corresponding grid elements. The energy and financial settlement information is cryptographically secured on the blockchain. By way of example but not limitation, financial settlement information includes identification of payor, payee, transaction amount, transaction time, transaction method, contract term, rate, capacity, etc. Yield management can be applied to power transactions on the EnergyNet platform; then the price rate is based on a scarcity level of power in a power grid network.)

an energy producer operable for (i) receiving cryptocurrency (See at least Forbes [0256] NOP tokens are circulated on the EnergyNet platforms for fulfilling transactions between different market participants or for sharing of energy information between end users or counterparties such as market participants. Other cryptocurrencies (e.g., bitcoins, ethers, etc.) are acceptable on the EnergyNet platform based on requirements of the market participants. In one embodiment, payment methods are specified in smart contracts. In one embodiment, there is an exchange ratio for converting fiat currencies and other cryptocurrencies to NOP tokens on the EnergyNet platform. In one embodiment, NOP tokens are used as an instrument for hedging.)


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Managing a demand on an electrical grid using a publicly distributed ledger of High with system for advanced energy settlements on a blockchain platform of Forbes since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art
would have recognized that the results of the combination were predictable. Further motivation is provided because “The multiplicity of active grid elements are operable to make peer-to-peer transactions based on their participation within the electric power grid by generating and executing a digital contract.” (Forbes (Abstract)) Therefore, Claims 1 and 11 are obvious over the disclosure of High and Forbes

Regarding claims 3 and 13

The payment system of claim 1, wherein the vending device is installed in a home and includes an input unit receiving the cryptocurrency purchase information and a communication unit transmitting the input energy coin purchase information to the management server.  (See at least High [0030] The transfer of the cryptocurrency to the energy metering device 120 may be recorded on a publicly distributable transactions ledger 113, by the provider interface module 131 when the cryptocurrency is received by the energy metering device 120. The recordation of the transfer is immutable and almost impossible to fraudulently change the details of the transfer saved on the ledger 113 due to the nature of the decentralized ledger, otherwise referred to as the blockchain. FIG. 4 depicts an embodiment of a publicly distributable transactions ledger 113, in accordance with embodiments of the present invention. Embodiments of ledger 113 may be a distributed peer-to-peer network, including a plurality of nodes 115. The ledger 113 may represent a computing environment for operating a decentralized framework that can maintain a distributed data structure. In other words, ledger 113 may be a secure distributed transaction ledger or a blockchain that may support cryptocurrency. Each node 115 may maintain an individual public ledger (i.e. maintained publicly) according to set procedures that employ cryptographic methods and a proof-of-work concept. In view of the public nature of the ledger and the proof-of-work concept, the nodes 115 collectively create a decentralized, trusted network. Further, embodiments of the publicly decentralized trusted ledger 113 may be accessible by the energy metering device 120, the plurality of energy consuming devices 110a, 110b . . . 110n, and the energy provider system 112, for verifying a transaction or completing a transaction using the cryptocurrency.)

Regarding claims 4 and 14
The payment system of claim 1, wherein the cryptocurrency purchase information includes information on the consumer and information on the number of  cryptocurrency purchased by the consumer.  (See at least High fig. 5 (117b and 118b) and [0031] Embodiments of the block contents 117b may include transaction information relating to a transaction for a unit of energy based on a unit of cryptocurrency. Likewise, block 118 may include a header 118a and contents 118b. Block 118 includes a hash of the previous block's header (i.e. 117a), thereby linking the blocks 117, 118 to the blockchain.)

Regarding claims 5 and 15
Wherein the vending device that receives energy purchase information including information on the consumer and information on an energy purchase amount of the consumer, generates a token shared with the management server based on the energy purchase information, and displays the token.   (See at least High fig. 5 (117b and 118b) and [0031] Embodiments of the block contents 117b may include transaction information relating to a transaction for a unit of energy based on a unit of cryptocurrency. Likewise, block 118 may include a header 118a and contents 118b. Block 118 includes a hash of the previous block's header (i.e. 117a), thereby linking the blocks 117, 118 to the blockchain.) (NOTE: the cryptocurrency represents a token) 

Regarding claims 8 and 18
The payment system of claim 1, further comprising: a cryptocurrency issuing server issuing cryptocurrency and paying the cryptocurrency to an energy producer; and (See at least High [0028] Embodiments of the provider interface module 131 may include one or more components of hardware and/or software program code for interfacing with the energy provider system 112 to purchase and sell energy units, in accordance with a capped total amount of energy allowed for the network 201. The capped total amount of energy allowed to consume by the network 201 may be provided by the energy provider 6, a local, state, or federal government body or agency, company headquarters, or other governing or managing entity. In other embodiments, the capped total amount of energy for the network 201 may be requested by the user/owner of the network 201 in attempt to maintain a certain budget over a period of time, or as a way to reduce a load on the electrical grid 1000. In other embodiments, the provider interface module 131 of the energy metering device 120 may analyze and/or predict future needs of the network 201 (e.g. changing number of total devices, changing climate, seasons, weather, etc.) and request a capped amount of energy for the network 201.)


Regarding claims 9 and 19

The payment system of claim 8, wherein the device purchases the cryptocurrency vended by the energy producer.  (See at least High [0029] The total amount of energy that can be consumed by the network 201 for a given period of time may be received by the energy metering device 120 in a form of a cryptocurrency, wherein the cryptocurrency may be used to purchase a unit of energy. A cryptocurrency may be a digital currency in which encryption techniques may be used to regulate a generation of units of currency, as well as verify a transfer of the units of digital currency.)


Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over High (PG PUB US 2018/0165660 A1) in view of Forbes (PG PUB US 2017/0358041 A1) and further in view of Farro (PG PUB US 2010/0049533 A1).
Regarding claims 2 and 12
includes an input unit receiving the cryptocurrency purchase information and a communication unit transmitting the received energy coin purchase information to the management server.  (See at least High [0029] The total amount of energy that can be consumed by the network 201 for a given period of time may be received by the energy metering device 120 in a form of a cryptocurrency, wherein the cryptocurrency may be used to purchase a unit of energy. A cryptocurrency may be a digital currency in which encryption techniques may be used to regulate a generation of units of currency, as well as verify a transfer of the units of digital currency.)

However High does not specifically teach “wherein the vending device is installed in a vending station”
However Farro teaches “[0027] Charging station 118 is any station, kiosk, garage, power outlet, or other facility for providing electricity to electric vehicle 116. Electric vehicle 116 receives electricity from, or provides electricity to, an electric grid at charging station 118. Charging station 118 is a selected charge/discharge site, such as an outlet or kiosk, for providing electric vehicle 116 with access to the electric grid. For example, and without limitation, charging station 118 may be a power outlet in a privately owned garage, an electric outlet in a docking station in a commercially owned electric vehicle charging kiosk, or a power outlet in a commercially owned garage.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Managing a demand on an electrical grid using a publicly distributed ledger of High with the Executing an energy transaction plan for an electric vehicle of Farro since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Electric vehicle 116 and charging station 118 send and receive data associated with the charging of electric vehicle, the capabilities of electric vehicle, the capabilities of charging station 118, the current charge stored in electric vehicle, the rate of charging electric vehicle, the price of electricity received from a power grid, identity of the owner and/or operator of electric vehicle 116 and/or any other data relevant to charging or de-charging electric vehicle 116 over network 102.” (Farro [0029]) Therefore, Claims 2 and 12 are obvious over the disclosure of High, Forbes and Farro.

Regarding claims 6 and 16

High does not specifically teach “a connection device receiving the token and transmitting the received token to the management server through a network.”

However Farro teaches “[0058] The components shown in FIG. 3 may be implemented on a data processing system associated with an electric vehicle. In such case, the components communicate and transfer data using integration and service bus 324. Integration and service bus 324 is an internal communication system within the electric vehicle, such as any wired or wireless communications system. A wired communications system includes, without limitation, a data bus or a universal serial bus (USB).”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Managing a demand on an electrical grid using a publicly distributed ledger of High with the Executing an energy transaction plan for an electric vehicle of Farro since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “Electric vehicle 116 and charging station 118 send and receive data associated with the charging of electric vehicle, the capabilities of electric vehicle, the capabilities of charging station 118, the current charge stored in electric vehicle, the rate of charging electric vehicle, the price of electricity received from a power grid, identity of the owner and/or operator of electric vehicle 116 and/or any other data relevant to charging or de-charging electric vehicle 116 over network 102.” (Farro [0029]) Therefore, Claims 6 and 16 are obvious over the disclosure of High, Forbes and Farro.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over High (PG PUB US 2018/0165660 A1) in view of Forbes (PG PUB US 2017/0358041 A1) and further in view of Salgueiro (US 2019/0223089 A1)

Regarding claims 7 and 17

High does not specifically teach “The payment system of claim 1, wherein the management server transmits the energy management information to the energy metering device by using an Advanced Metering Infrastructure (AMI) communication network.” 
However Salgueiro teaches:
The payment system of claim 1, wherein the management server transmits the energy management information to the energy metering device by using an Advanced Metering Infrastructure (AMI) communication network.  (See at least Salgueiro [0014] Smart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. Other types of smart objects include actuators, e.g., responsible for turning on/off an engine or perform any other actions. Sensor networks, a type of smart object network, are typically shared-media networks, such as wireless or PLC networks.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Managing a demand on an electrical grid using a publicly distributed ledger of High with the Using a blockchain for optimized fast-secure foaming of Wlans of Salgueiro  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “in addition to one or more sensors, each sensor device (node) in a sensor network may generally be equipped with a radio transceiver or other communication port such as PLC, a microcontroller, and an energy source, such as a battery.” Salgueiro [0014]) Therefore, Claims 7 and 17 are obvious over the disclosure of High, Forbes and Salgueiro.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693